United States Court of Appeals
                               For the Eighth Circuit
                          ___________________________

                                  No. 20-1148
                          ___________________________

                               United States of America

                           lllllllllllllllllllllPlaintiff - Appellee

                                              v.

                                Calvertson Johnson Slim

                         lllllllllllllllllllllDefendant - Appellant
                                         ____________

                      Appeal from United States District Court
                  for the Western District of Missouri - Springfield
                                   ____________

                               Submitted: July 15, 2020
                                 Filed: July 20, 2020
                                    ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

       Calvertson Slim was found incompetent to stand trial for a criminal charge in
the District of Arizona and transferred to the U.S. Medical Center for Federal Prisoners
in Springfield, Missouri for further evaluation. See 18 U.S.C. § 4241(d). After it was
determined that his incompetency was unlikely to be restored, the district court ordered
a hearing to determine if civil commitment is warranted because he is suffering from
a mental disease or defect and release would create a substantial risk of bodily injury
or serious property damage. See 18 U.S.C. § 4246(a).

      Prior to the hearing, a Medical Center Risk Assessment Panel filed a report
discussing Slim’s psychotic symptoms -- Schizophrenia, hallucinations, paranoia,
cognitive difficulties, delusional beliefs. The Panel concluded “there is a clear link
between [Slim’s] mental illness and dangerousness” and recommended civil
commitment. The district court granted Slim’s motion for evaluation by an
independent psychological examiner, who concluded that Slim’s mental illness makes
him dangerous to others, particularly young children, and concurred in the need for
civil commitment. After a hearing at which Slim testified, the district court1 found the
government had established by clear and convincing evidence that Slim is suffering
from a mental disease or defect such that his release would create a substantial risk of
bodily injury or serious property damage and committed him to the custody of the
Attorney General pursuant to § 4246. Slim appeals. Counsel filed a brief highlighting
Slim’s testimony that he would not be a danger if under a guardian’s care and
requesting permission to withdraw. Slim filed a pro se motion for the appointment of
new counsel and a supplemental brief asserting he should receive new mental health
assessments and be placed in a mental health court.

      In reviewing a § 4246 commitment order, we review the district court’s fact
findings for clear error. See United States v. Williams, 299 F.3d 673, 676 (8th Cir.
2002). Here, the district court’s findings of mental disease or defect creating a
substantial risk of bodily injury if Slim were released are supported by unanimous
medical opinions by Medical Center mental health professionals and defense counsel’s


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-
independent psychological examiner. The court did not clearly err in finding that
Slim’s testimony as to his dangerousness was not credible in the face of the unanimous
contrary conclusions by medical professionals. The government also submitted
evidence that the Attorney General has been unable to find appropriate state officials
who would assume responsibility for Slim’s custody and treatment. See § 4246(d).

      The judgment of the district court committing Calvertson Slim to the custody of
the Attorney General is affirmed. We deny Slim’s motions for the appointment of new
counsel as moot and grant counsel’s motion to withdraw.
                        ______________________________




                                         -3-